
	
		III
		111th CONGRESS
		2d Session
		S. RES. 669
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Reid (for himself,
			 Mr. Akaka, Mr.
			 Ensign, Mr. Menendez, and
			 Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Filipino American History Month
		  in October 2010.
	
	
		Whereas the earliest documented Filipino presence in the
			 continental United States was on October 18, 1587, when the first
			 Luzones Indios set foot in Morro Bay, California, on board the
			 Manila-built galleon ship Nuestra Senora de Esperanza;
		Whereas the Filipino American National Historical Society
			 recognizes the year of 1763 as the date of the first permanent Filipino
			 settlement in the United States in St. Malo, Louisiana, which set in motion the
			 focus on the story of our Nation's past from a new perspective by concentrating
			 on the economic, cultural, social, and other notable contributions that
			 Filipino Americans have made in countless ways toward the development of the
			 history of the United States;
		Whereas the Filipino-American community is the second
			 largest Asian-American group in the United States, with a population of
			 approximately 3,100,000 people;
		Whereas Filipino-American servicemen and servicewomen have
			 a longstanding history serving in the Armed Services, from the Civil War to the
			 Iraq and Afghanistan conflicts, including the 250,000 Filipinos who fought
			 under the United States flag during World War II to protect and defend this
			 country;
		Whereas 9 Filipino Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force that can be bestowed upon an individual serving in the United
			 States Armed Forces;
		Whereas Filipino Americans are an integral part of the
			 United States health care system as nurses, doctors, and other medical
			 professionals;
		Whereas Filipino Americans have contributed greatly to the
			 fine arts, music, dance, literature, education, business, literature,
			 journalism, sports, fashion, politics, government, science, technology, and
			 other fields in the United States that enrich the landscape of the
			 country;
		Whereas efforts should continue to promote the study of
			 Filipino-American history and culture, as mandated in the mission statement of
			 the Filipino American National Historical Society, because the roles of
			 Filipino Americans and other people of color have been overlooked in the
			 writing, teaching, and learning of United States history;
		Whereas it is imperative for Filipino-American youth to
			 have positive role models to instill in them the importance of education,
			 complemented with the richness of their ethnicity and the value of their
			 legacy; and
		Whereas Filipino American History Month is celebrated
			 during the month of October 2010: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 celebration of Filipino American History Month 2010 as a study of the
			 advancement of Filipino Americans, as a time of reflection and remembrance, and
			 as a time to renew efforts toward the research and examination of history and
			 culture in order to provide an opportunity for all people in the United States
			 to learn and appreciate more about Filipino Americans and their historic
			 contributions to the Nation; and
			(2)urges the people
			 of the United States to observe Filipino American History Month 2010 with
			 appropriate programs and activities.
			
